Entered: January 13th, 2020
                              Case 19-20439      Doc 57     Filed 01/13/20    Page 1 of 2
Signed: January 13th, 2020

SO ORDERED
No response or opposition.




                                           UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                       at Greenbelt
                   IN RE:

                   Leonard G. Worsham                                   Case No.: 19-20439
                                                                        Chapter 13

                              DEBTOR(S)


                   U.S. Bank Trust National Association, as
                   Trustee of the Bungalow Series F Trust, by
                   SN Servicing Corporation, Servicing Agent
                               MOVANT
                                vs.
                   Leonard G. Worsham

                   Maxzine E. Worsham, non filing codebtor

                              RESPONDENT(S)

                          ORDER GRANTING RELIEF FROM AUTOMATIC STAY AS TO THE
                        PROPERTY KNOWN AS 2434HUNTWOODCOURT,FREDERICK,MD21702
                         Upon consideration of the foregoing Motion Seeking Relief from the Automatic Stay,
                   no opposition having been filed, and good cause having been shown, it is by the United States
                   Bankruptcy Court for the District of Maryland




                                                                 1
          Case 19-20439       Doc 57    Filed 01/13/20    Page 2 of 2
      ORDERED

      That the automatic stay imposed by 11 U.S.C. Section 362(a) and Section 1301, be and
the same is hereby, terminated to enable U.S. Bank Trust National Association, as Trustee of
the Bungalow Series F Trust, by SN Servicing Corporation, Servicing Agent, or its successors
and assigns, to proceed with foreclosure against the real property and improvements known as
2434 Huntwood Court, Frederick, MD 21702 and allow the successful purchaser thereof to
obtain possession of same.

cc:   Cohn, Goldberg & Deutsch, LLC
      600 Baltimore Avenue, Suite 208
      Towson, MD 21204
      Leonard G. Worsham
      2434 Huntwood Court
      Frederick, MD 21702

      Maxzine E. Worsham
      2434 Huntwood Court
      Frederick, MD 21702
      and respondent(s)' counsel:                 Rebecca A. Herr, Trustee
      Charles Maynard, Esquire                    185 Admiral Cochrane Dr., Suite 240
      200-A Monroe Street, Suite #115             Annapolis, MD 21401
      Rockville, MD 20850
                                        End of Order




                                              2
